      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 1 of 23



1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                                DISTRICT OF IDAHO

10                                ----oo0oo----

11

12   PLATFORM ARCHITECTURE & DESIGN,         No. 1:20-cv-00012-WBS
     PLLC,
13
                   Plaintiff,
14                                           MEMORANDUM AND ORDER RE:
          v.                                 DEFENDANTS’ MOTION TO DISMISS
15
     JAMES L. ESCOBAR; MARLA CARSON;
16   NEUDESIGN ARCHITECTURE, LLC;
     TYLER ROBERTS; HOLLEY DRYDEN;
17   INFINITY & ROBERTS, LLC;
     JONATHAN KLUTNICK; JAMES J.
18   KLUTNICK; DOES 1-5; and ABC
     COMPANIES 1-5,
19
                   Defendants.
20
21
                                  ----oo0oo----
22
                Plaintiff Platform Architecture & Design PLLC
23
     (“Platform”) filed this action against defendants James L.
24
     Escobar, Marla Carson, neUdesign Architecture, LLC, Tyler
25
     Roberts, Holley Dryden, Infinity & Roberts, LLC, Jonathan
26
     Klutnick, James J. Klutnick, Does 1 through 5, and ABC Companies
27
     1 through 5, arising from defendants’ alleged unlawful copying
28
                                         1
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 2 of 23



1    and use of plaintiff’s architectural design plans.         Before the

2    court is defendants’ motion to dismiss plaintiff’s Second Amended

3    Complaint.     (Docket No. 40)

4    I.   Relevant Allegations

5         A.     Plaintiff’s Design Plans

6                Plaintiff Platform is an active Idaho professional

7    limited liability company.       (Second Amended Complaint (“SAC”) ¶ 1

8    (Docket No. 38).)     Catherine M. Sewell (“Sewell”) is Platform’s

9    sole employee, principal, manager, and owner of all membership

10   interest in the company.      (Id.)   In or around late 2015 and early

11   2016, Sewell met with Platform’s client to discuss the creation

12   of original plans for a proposed multifamily residential

13   development to be located at 6230 W. State Street, in Boise,

14   Idaho, real property then-owned by Platform’s client (the

15   “Property”).    (Id. ¶ 90.)

16               The property was a blank slate –- a trapezoidal lot 150

17   feet wide, 553 feet long at the eastern boundary and 533 feet

18   long at the western boundary, with wide variation of street

19   access available.    (Id. ¶ 92; see also id. Ex. H.)       The

20   applicable zoning regulations allow up to 80 residential units on
21   the property.    (Id. ¶ 93.)     Under the applicable zoning code, the

22   property may be used for a variety of commercial or residential

23   purposes.    (Id. ¶ 95.)

24               The starting point for creation of the plan drawings

25   was the concept of a multi-unit residential development that

26   would foster community among residents while including a mix of
27   different unit types.      (Id. ¶ 97.)    In or around February 2016,

28   Sewell provided Platform’s client with several rough sketches of
                                           2
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 3 of 23



1    different possible concepts.      (Id. ¶ 98-99; id., Ex. G.)      Each of

2    the concept sketches was created to fit the specific size and

3    shape of the property.      (Id. ¶ 100.)   In drafting the plan

4    drawings, plaintiff considered desirable shapes, sizes, geometric

5    configurations, the numerous options regarding configuration and

6    number of units, number of buildings, number of parking spaces,

7    and shared spaces, the desire to foster community, and other

8    elements.     (Id. ¶ 91.)   Platform’s client settled on Concept ‘B’

9    (id.   ¶ 104), which included a unique configuration of buildings,

10   landscaped spaces, and parking spaces, with parking on the east

11   side of the property and between groupings of buildings, open

12   space between the grouped buildings, and a total of 54-63

13   potential units (id. ¶ 102).      Concept ‘B’ also included an

14   unusual configuration of residential units in the three-story

15   buildings: the ground floors of the buildings would comprise

16   smaller units, while the second and third floors together would

17   comprise larger, two-story apartment units.        (Id. ¶ 103.)

18               Without use of any previously existing designs (id. ¶

19   107), Sewell drafted the plan drawings (id. ¶ 14).         These are

20   copyrighted visual material under registration no. VAu001379620.
21   (Id. ¶ 15.)     Platform submitted the plan drawings to the City of

22   Boise (“City”) Planning & Development Services Department as part

23   of a request for a conditional use permit obtained for a client.

24   (Id.   ¶ 18.)   After the City approved the permit, Platform’s

25   client decided to sell the Property rather than proceed with the

26   development.    (Id. ¶ 29.)
27          B.   Defendants’ Alleged Copying of Plaintiff’s Design Plans

28               At the end of 2016, Idaho real estate agent Tyler
                                         3
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 4 of 23



1    Roberts (“Roberts”) contacted Sewell, stated that he was a real

2    estate agent looking into the Property for a purchaser, and asked

3    for information about the planned project, including specific

4    questions regarding the possibility of increasing parking and

5    trash enclosures.    (Id. ¶ 34.)    In response to requests from

6    Roberts, Sewell provided copies of the plan drawings and other

7    documents to Roberts.     (Id. ¶ 35.)    On January 31, 2017, Sewell

8    sent an email to Roberts mentioning the documents Sewell sent,

9    expressing that Sewell had not seen progress on the project on

10   the Property, and reminding Roberts that the entitlement plans

11   Sewell sent “cannot be used further for this project without

12   [Sewell’s] or Platform Architecture Design’s authorization.” (Id.

13   ¶ 36.)

14              Approximately two weeks after Sewell emailed Roberts,

15   Platform’s client sold the Property to defendant Dryden. (Id. ¶¶

16   41, 42.)   Plaintiff believes that Dryden is a close personal

17   associate of Roberts and was a straw buyer.        (Id. ¶ 43.)         After

18   the purchase, Dryden and Roberts worked in coordination with

19   defendants James Escobar, Marla Carson, and neUdesign to proceed

20   with the development plans.      (Id. ¶ 44.)    Escobar and Carson
21   created and submitted architectural drawings based on Platform’s

22   plan drawings.    (Id. ¶ 49.)    Indeed, in a telephone conversation

23   with Sewell, Escobar admitted to Sewell that Platform’s plan

24   drawings had been used by neUdesign as the basis for its plans.

25   (Id. ¶ 56.)   neUdesign’s drawings were thus copies of Platform’s

26   plan drawings, with only minor revisions.        (Id. ¶ 50.)      By
27   copying Platform’s plan drawings, defendants avoided the expense

28   of commencing new plans or paying Platform for a license to use
                                         4
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 5 of 23



1    its copyrighted work.     (Id. ¶ 51.)

2         C.    The Klutnick Defendants

3               On October 22, 2018, defendant Dryden executed a deed

4    granting ownership of the Property to Infinity & Roberts, LLC.

5    (Id. ¶ 61.)   Roberts is one of the two members of Infinity &

6    Roberts, LLC.     (Id. ¶ 62.)    On October 24, 2018, two days after

7    its transfer to Infinity & Roberts, LLC, Roberts listed the

8    property for sale and marketed it online using neUdesign’s plans.

9    (Id. ¶¶ 63-64.)    On January 15, 2019, after less than three

10   months on the market, Infinity & Roberts, LLC sold the Property

11   to a new purchaser, whom plaintiff believes to be a limited

12   liability company formed at the direction of and on behalf of

13   defendants Jonathan Klutnick and James Klutnick (collectively,

14   the “Klutnick defendants”).      (Id. ¶ 65-66.)     Klutnick has worked

15   in concert with neUdesign, Carson, and Escobar to proceed with

16   and to expand the project.      (Id. ¶ 68.)      Plaintiff believes

17   Klutnick continues to use neUdesign’s plans despite knowing of

18   plaintiff’s copyright claims.      (Id. ¶ 69.)

19              In July 2019, defendant neUdesign, acting on behalf of

20   defendant Jonathan Klutnick, wrote to the City of Boise
21   requesting approval “to construct a phase II of a multifamily

22   project” on the Property.       (Id. ¶ 72-74.)    The phase II site plan

23   was submitted to the City that same month.         (Id. ¶ 77.)    The

24   phase II plans incorporated and included the phase I designs

25   based on plaintiff’s plan drawings and are therefore the result

26   of the neUdesign defendants and their client, Jonathan Klutnick,
27   copying plaintiff’s plan drawings.       (Id. ¶ 79-82.)

28              Plaintiff believes the foregoing acts were done at the
                                          5
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 6 of 23



1    express direction and approval of the Klutnick defendants, as

2    they supervised the neUdesign defendants’ work.         (Id. ¶¶ 83, 88.)

3          D.   Procedural Posture

4               Plaintiff filed this action alleging one claim for

5    copyright infringement, pursuant to 17 U.S.C. §§ 101, et seq.

6    The governing complaint is plaintiff’s Second Amended Complaint.

7    Defendant now moves to dismiss for failure to state a claim under

8    Federal Rule of Civil Procedure 12(b)(6).

9    II.   Legal Standard

10              On a Rule 12(b)(6) motion, the inquiry before the court

11   is whether, accepting the well-pleaded allegations in the

12   complaint as true and drawing all reasonable inferences in the

13   plaintiff’s favor, the plaintiff has stated a claim to relief

14   that is plausible on its face.      See Ashcroft v. Iqbal, 556 U.S.

15   662, 678 (2009).    The court, however, is “not required to accept

16   as true allegations . . . that are merely conclusory, unwarranted

17   deductions of fact, or unreasonable inferences.”         Seven Arts

18   Filmed Entm’t, Ltd. v. Content Media Corp. PLC, 733 F.3d 1251,

19   1254 (9th Cir. 2013).     “The plausibility standard is not akin to

20   a ‘probability requirement,’ but it asks for more than a sheer
21   possibility that a defendant has acted unlawfully.”          Id.

22   III. Discussion

23              To state a claim for copyright infringement, plaintiff

24   must allege: (1) “that he owns a valid copyright” in his

25   architectural design, and (2) that defendant “copied protected

26   aspects” of plaintiff’s expression of the design.         Rentmeester v.
27   Nike, Inc., 883 F.3d 1111, 1116–17 (9th Cir. 2018) (citing Feist

28   Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991);
                                         6
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 7 of 23



1    Shaw v. Lindheim, 919 F.2d 1353, 1356 (9th Cir. 1990)).

2                The second element has two distinct components:

3    “copying” and “unlawful appropriation.”         Id. at 1117 (citing Sid

4    & Marty Krofft Television Prods., Inc. v. McDonald’s Corp., 562

5    F.2d 1157, 1164–65 (9th Cir. 1977)).       “Proof of copying by the

6    defendant is necessary because independent creation is a complete

7    defense to copyright infringement.”       Id.   Further, “[p]roof of

8    unlawful appropriation -- that is, illicit copying -- is

9    necessary because copyright law does not forbid all copying.”

10   Id.

11               A defendant is liable where the copying of plaintiff’s

12   protected expression rendered the two works “substantially

13   similar.”   Id.   The term means different things under the

14   “copying” and “unlawful appropriation” components of the second

15   element.    Id.   “To prove copying, the similarities between the

16   two works need not be extensive, and they need not involve

17   protected elements of the plaintiff's work.        They just need to be

18   similarities one would not expect to arise if the two works had

19   been created independently.”      Id.    By contrast, to prove

20   unlawful appropriation, “the similarities between the two works
21   must be ‘substantial’ and they must involve protected elements of

22   the plaintiff’s work.”     Id.

23               Defendants do not contest that plaintiff owns a valid

24   patent, but contest both components of the second element.         They

25   argue, first, that plaintiff cannot allege unlawful appropriation

26   because the designs are not substantially similar as a matter of
27   law, and, second, that the complaint fails to allege that the

28   Klutnick defendants copied plaintiff’s design.         Defendants do not
                                         7
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 8 of 23



1    dispute that the complaint sufficiently alleges that all other

2    defendants copied plaintiff’s design.       The court addresses each

3    argument in turn.

4               A.     Unlawful Appropriation

5               To determine whether works are substantially similar,

6    the court applies a two-part analysis consisting of an “extrinsic

7    test” and an “intrinsic test.”      Rentmeester, 883 F.3d at 1118.

8    “The extrinsic test assesses the objective similarities of the

9    two works, focusing only on the protectable elements of the

10   plaintiff’s expression.”     Id. (citing Cavalier v. Random House,

11   Inc., 297 F.3d 815, 822 (9th Cir. 2002)).        “The intrinsic test

12   requires a more holistic, subjective comparison of the works to

13   determine whether they are substantially similar in ‘total

14   concept and feel.’”    Id.   Although a plaintiff must prove

15   substantial similarity under both tests to prevail, “only the

16   extrinsic test’s application may be decided by the court as a

17   matter of law.”     Id.; see also Williams v. Gaye, 895 F.3d 1106,

18   1119 (9th Cir. 2018) (“[T]he intrinsic test is reserved

19   exclusively for the trier of fact.”).       The parties do not dispute

20   that such a determination is appropriate on a motion to dismiss.
21   See Rentmeester, 883 F.3d at 1123 (quoting Christianson v. West

22   Publishing Co., 149 F.2d 202, 203 (9th Cir. 1945); see also Peter

23   F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 64

24   (2d Cir. 2010) (“If . . . the district court determines that the

25   two works are ‘not substantially similar as a matter of law,’ the

26   district court can properly conclude that the plaintiff's
27   complaint, together with the works incorporated therein, do not

28   ‘plausibly give rise to an entitlement to relief.’”).             The court
                                         8
      Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 9 of 23



1    therefore evaluates the works under the extrinsic test only.

2               To apply the extrinsic test, first, “the copyright

3    holder must identify the concrete elements which are similar.”

4    Express, LLC v. Fetish Grp., Inc., 424 F. Supp. 2d 1211, 1228

5    (C.D. Cal. 2006) (citing Apple Comput., Inc. v. Microsoft Corp.,

6    35 F.3d 1435, 1443 (9th Cir. 1994)).       “Second, the court must

7    determine whether the allegedly similar elements are protected by

8    copyright.”     Id.; see also Rentmeester, 883 F.3d at 1118 (“[T]he

9    court must ‘filter out’ the unprotectable elements of the

10   plaintiff's work.”).     “Third, the court must define the scope of

11   the plaintiff's copyright—-i.e., whether it is entitled to broad

12   or thin protection,”     id., in order to establish the degree of

13   overlap necessary to deem the works substantially similar.

14              1.     Similar Elements Identified

15              Plaintiff alleges that the following features in the

16   neUdesign defendants’ work are identical or nearly identical to

17   those in Platform’s architectural work:

18        (1)   The spacing and composition of the buildings, parking,

19   and open space;

20        (2)   The angle and slopes of the roofs, the proportions of
21   vertical and horizontal elements, the trapezoidal shapes of

22   interior walkways and landscape areas, and overall arrangement of

23   spaces and structures;

24        (3)   The number of units, orientation of units, and

25   arrangement of structures, open spaces’ parking and other

26   amenities is nearly identical;
27        (4)   The use, location, proportion and spacing of balconies

28   and other elements;
                                         9
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 10 of 23



1        (5)   The configuration of the mix of units, with smaller

2    ground floor units, and larger two-story units on the combined

3    second and third floors.

4    (Id. ¶ 110.)

5              2.    Identification of Protectable Elements

6                    a.     Legal Standard

7              The Copyright Act (“the Act”) grants copyright

8    protection to architectural works.      17 U.S.C. § 101.     An

9    “architectural work” is “the design of a building . . . including

10   a building, architectural plans, or drawings.”        17 U.S.C. § 101.

11   “The work includes the overall form as well as the arrangement

12   and composition of spaces and elements in the design, but does

13   not include individual standard features,”        id., such as “common

14   windows, doors, and other staple building components,” H.R.Rep.

15   No. 101–735, at 6949 (1990).     “The phrase ‘arrangement and

16   composition of spaces and elements’ recognizes that: (1)

17   creativity in architecture frequently takes the form of a

18   selection, coordination, or arrangement of unprotectible elements

19   into an original, protectible whole; (2) an architect may

20   incorporate new, protectible design elements into otherwise
21   standard, unprotectible building features; and (3) interior

22   architecture may be protected.”      Id.; see also id. (The Act does

23   not intend to protect “pragmatic, constructional, and technical

24   requirements.”).     “Accordingly, while individual standard

25   features and architectural elements classifiable as ideas or

26   concepts are not themselves copyrightable, an architect's
27   original combination or arrangement of such elements may be.”

28   Thomson v. HMC Grp., No. CV 13-3273 DMG (VBKx), 2015 WL 11256775,
                                        10
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 11 of 23



1    at *10 (C.D. Cal. Oct. 29, 2015) (quoting Intervest Const., Inc.

2    v. Canterbury Estate Homes, Inc., 554 F.3d 914, 919 (11th Cir.

3    2008)).

4              “Constraints on protectable expression in architectural

5    works include the merger doctrine, market demands, building codes

6    and zoning requirements, functional demands, the physical site

7    and environment, budgetary constraints and available technology.”

8    Id. (quoting Dream Custom Homes, Inc. v. Modern Day Const., Inc.,

9    773 F. Supp. 2d 1288, 1300 (M.D. Fla. 2011), aff’d, 476 F. App’x

10   190 (11th Cir. 2012)).      Further, other courts have found that

11   unprotectible elements of architectural works include, but are

12   not limited to:

13       (1) Standard configurations of spaces; (2) individual
         standard features, such as windows, doors, and other staple
14       building components; (3) market expectations; (4) any design
         elements attributable to building codes, topography,
15       structures that already exist on the construction site, or
         engineering necessity; (5) generalized notions of where to
16       place functional elements, how to route the flow of traffic,
         and methods of construction; (6) design parameters,
17       described as “constraints placed on an architect by the way
         her client plans to use the building”; and (7) features that
18       are essential or common to the architectural style within
         which the builder designed the structure[.]
19
     Id. at *10 (quoting Buttner v. RD Palmer Enters., Inc., No. 5:13-
20
     CV-0342 LEK/ATB, 2015 WL 1472084, at *7 (N.D.N.Y. Mar. 31,
21
     2015)).
22
               The “ideas” and “concepts” used in plaintiff’s work are
23
     also not protectible.    Rentmeester, 883 F.3d at 1117.       To
24
     infringe, a defendant must instead copy “plaintiff’s expression
25
     of those ideas or concepts.”     Id.
26
                       b.   Application
27
               Defendants argue that the features plaintiff identifies
28
                                          11
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 12 of 23



1    are common and generalized concepts and ideas that are not

2    protectable under the Act.     (Mot. at 9.)    For that proposition,

3    defendants cite Attia v. Society of New York Hospital, 201 F.3d

4    50, 52 (2d Cir. 1999), and Peter F. Gaito Architecture, LLC v.

5    Simone Development Corp., 602 F.3d 57, 66 (2d Cir. 2010).           For

6    the following reasons, the court finds these cases inapplicable

7    and instead concludes that the features defendant allegedly

8    copied jointly constitute the kind of “overall form as well as

9    the arrangement and composition of spaces and elements in the

10   design” that the Act intended to protect.

11             In Attia, hospital officials sought to expand and

12   modernize the hospital’s facilities, which are located at the

13   edge of the East River in Manhattan.       201 F.3d 50, 52.       The

14   hospital retained plaintiff to devise a plan for the

15   modernization, and plaintiff submitted “architectural drawings

16   and sketches” of plaintiff’s concept, which the hospital liked.

17   Id.   After the relationship between plaintiff and the hospital

18   soured, the hospital initiated a competition to select the

19   architect for its modernization plan.       Id.     The semi-finalists

20   “were instructed by the Hospital to submit modernization
21   proposals tailored to a ‘[m]ajor new construction on air rights

22   over the F.D.R. Drive with connections to renovated existing

23   facilities.’”   Id.   Upon seeing the winning design, plaintiff

24   filed suit for copyright infringement.        Id.   The Attia plaintiff

25   alleged that the following features were unlawfully copied by the

26   defendant: the placement of a new structure on the F.D.R. Drive,
27   use of a 3-story high truss to transfer the weight of the new

28   building, integration of the new structure with pre-existing
                                        12
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 13 of 23



1    facilities by aligning the floor heights and corridors, insertion

2    of a connecting roadway to make a continuous traffic loop through

3    the hospital complex, and proposed new placements for various

4    hospital services and functions.        The court found that these

5    features were not protectible because “these [were] no more than

6    rough ideas of general nature [and were] barely a first step

7    toward the realization of a plan.”        Id.

8                Attia is distinguishable, however.      The crux of the

9    Attia court’s decision was the fact that plaintiff’s drawings

10   were “preliminary” and “conceptual.”        Id. at 56.   The Attia

11   plaintiff himself stated that his report “[was] not meant to

12   suggest a specific configuration or functional plan” and instead

13   merely “suggest[ed] an idea.”     Id.     Plaintiff here, by contrast,

14   is suing defendant for the copying of “final Plan Drawings.”

15   (SAC ¶ 108.)     Indeed, the Attia court distinguished the facts in

16   front of it from those in cases, like the present matter,

17   involving “drawings that were sufficiently detailed to enable

18   construction.”     Id. at 56.

19               Further, although the Attia court does not explicitly

20   discuss the constraints on protectable expression in
21   architectural works listed above, several of those constraints

22   make a finding of unprotectibility appropriate in Attia and

23   inappropriate here.     First, the hospital’s specific demands

24   limited the creativity and originality of plaintiff’s designs.

25   The hospital explicitly prescribed the location of the new

26   building.     “Constraints placed on an architect by the way her
27   client plans to use the building do not originate with the

28   architect.”     Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95,
                                        13
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 14 of 23



1    106 (2d Cir. 2014).     “Any design choices made at the client’s

2    express request therefore cannot be considered an architect’s

3    original or creative design.”     Thomson, 2015 WL 11256775, at *11.

4    By contrast, here, the two design plans were allegedly created

5    for different clients and it does not appear from the allegations

6    of the SAC that the architects were subject to common

7    instructions.    Plaintiff’s design therefore was plausibly a

8    product of the architect’s creativity and imagination as

9    plaintiff alleges (id. ¶ 107), rather than the pure functional

10   demand of the project.

11             Second, the Attia architects had to meet specific

12   functional demands: the expansion and modernization of an

13   existent hospital.     Ideas, concepts, or plans to connect the

14   existing hospital building to the new hospital building hardly

15   constitute creativity since “expansion” denotes a relationship to

16   the older building.     Here, on the other hand, based on the

17   allegations, the pictures of the site, and defendants’ silence on

18   the issue, the court cannot infer more than a general instruction

19   on the clients’ part to build a multifamily residential

20   development.    Such a general instruction renders unprotectible
21   only “features that are essential or common” to a multifamily

22   residential development.

23             Third, in Attia, related to the natural inclination to

24   connect the two buildings, it was necessary that the architects

25   use the physical site and environment in a way that made that

26   connection possible.     The choice to place the building over the
27   F.D.R. Drive therefore approaches the “pragmatic, constructional,

28   and technical requirements” that the Act does not intend to
                                        14
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 15 of 23



1    protect.   See H.R. Rep. No. 101–735, at 6949 (1990).

2               Here, the features defendant allegedly copied are

3    geared more toward the feel and “overall form” of the complex,

4    and not the pragmatic requirements of the project.         Indeed, the

5    whole purpose of plaintiff’s specific layout was to “foster

6    community.”   (SAC ¶ 97.)    With no additional constraints by

7    plaintiff’s client and no relevant zoning restrictions, plaintiff

8    chose the spacing and composition of the buildings, parking, and

9    open space, the look of the roofs and trapezoidal shapes, the

10   number of units and arrangement of the structures, the use,

11   location, proportion and spacing of balconies, and the

12   configuration that placed small units on the ground floor and

13   larger two-story units on the combined second and third floors,

14   which plaintiff specifically describes as “unusual” (id. ¶ 102)

15   and which does not appear “essential or common” to a multifamily

16   residential development based on the information available to

17   this court.

18              Next, defendants cite Gaito for the proposition that

19   plaintiff’s work constitutes “generalized notions of where to

20   place functional elements” and therefore do not merit copyright
21   protection.   (Mot. at 9.)    The similarities alleged by the Gaito

22   plaintiff included, among many others, “the placement of a new

23   park, parking garage, public plaza,” “the flexibility for a

24   potential single larger tenant,” “architecture that was light,

25   airy, transparent, made of glass with hints of traditional

26   materials,” and a tower with a “slender profile.”         Id.     The Gaito
27   court noted that its inquiry depended “on the level of

28   abstraction or generalization of the works being compared.”           Id.
                                        15
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 16 of 23



1    The features in Gaito, the court found, were too general and

2    abstract to warrant protection.      Id.

3              The features Platform attempts to protect here are

4    materially distinct from the generalized concepts the Gaito court

5    found unprotectible.     Indeed, it is unclear what constitutes

6    “light, airy, transparent” architecture.       Here, by contrast, it

7    is relatively clear what “smaller ground floor units, and larger

8    two-story units on the combined second and third floors” entails

9    and what the placement of each of the features looks like based

10   on the drawings.     Unlike in Gaito, the features plaintiff seeks

11   to protect are concrete and fixed.      Cf. Eales v. Envtl.

12   Lifestyles, Inc., 958 F.2d 876, 880 (9th Cir. 1992)

13   (“[Plaintiff’s] plans laid out the location and sizes of numerous

14   features of model home # 3, and thus her ideas were ‘fixed’ in

15   tangible form.     That is all the copyright code requires.”).    As

16   such, plaintiff’s “detailed plans and drawings of the specific

17   building[s]” suffice to find that the allegedly copied features

18   are not generalized design concepts and are therefore

19   protectible.     See Nucor Corp. v. Tenn. Forging Steel Serv., Inc.,

20   476 F.2d 386, 390 (8th Cir. 1973) (“While the concept of a T-
21   shaped building is not entitled to copyright protection, detailed

22   plans and drawings of a specific building are.”).

23             3.     Scope of Protection

24             “[T]he degree of overlap in original expression that is

25   required for the similarity to be substantial is determined by

26   the range of possible protectable expression.”        Skidmore as Tr.
27   for Randy Craig Wolfe Tr. v. Zeppelin, 952 F.3d 1051, 1076 n.13

28   (9th Cir. 2020).     “If there's a wide range of expression,”
                                        16
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 17 of 23



1    copyright protection is said to be “broad.”        Mattel, 616 F.3d at

2    913–14.   Under broad protection, “a work will infringe if it’s

3    ‘substantially similar’ to the copyrighted work.”         Id.     On the

4    other hand, [i]f there’s only a narrow range of expression,” then

5    copyright protection is “thin” and a work must be “virtually

6    identical” to infringe.     Id.   “Which end of the continuum a

7    particular work falls on is a call that must be made case by

8    case.”    Apple Comput., 35 F.3d at 1447.

9               Defendants contend that plaintiff’s work is entitled

10   only to a thin copyright.     While defendants’ motion does not

11   clearly articulate a reason, defendants appear to argue that

12   because both works are multifamily residential complexes, the

13   type-of-building requirement limits the range of expression.

14   (See Mot. at 11, 23.)    For the following reasons, in the context

15   of this motion to dismiss, the court disagrees with defendant and

16   finds the allegations of the SAC sufficient to support the

17   inference that plaintiff’s work is entitled to broad copyright

18   protection.

19              To illustrate the protection “continuum,” the Ninth

20   Circuit has contrasted the “narrow range of expression” available
21   “to paint a red bouncy ball on blank canvas” with the “wide range

22   of expression” found in the “gazillions of ways to make an

23   aliens-attack movie.”     Mattel, 616 F.3d 904, 914.      Other

24   decisions in this circuit are instructive here.        The Ninth

25   Circuit found that a glass-in-glass jellyfish sculpture is

26   entitled to thin protection because “clear glass, oblong shroud,
27   bright colors, proportion, vertical orientation, and stereotyped

28   jellyfish form” “are so commonplace in glass-in-glass sculpture
                                        17
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 18 of 23



1    and so typical of jellyfish physiology.”       Satava v. Lowry, 323

2    F.3d 805, 812 (9th Cir. 2003); see also Feist, 499 U.S. at 363

3    (noting that the alphabetical “coordination and arrangement” of

4    phone numbers in a directory “is not only unoriginal, it is

5    practically inevitable”).     Further, another district court found

6    that a tunic with lace accents is entitled to thin protection

7    because, although “lace along the hemline, upper back, bodice

8    area, and moustache area” were commonplace, the lace depiction of

9    stems and leaves on the tunic established “some small amount of

10   creativity beyond the standard combination of standard elements.”

11   Express, LLC v. Fetish Grp., Inc., 424 F. Supp. 2d 1211, 1227

12   (C.D. Cal. 2006).

13             On the “broad” side of the spectrum, the Ninth Circuit

14   found a Marvin Gaye song was “not limited to only thin copyright

15   protection” because, unlike glass-in-glass jellyfish sculptures,

16   “[m]usic . . . is not capable of ready classification into only

17   five or six constituent elements,” but is instead “comprised of a

18   large array of elements, some combination of which is protectable

19   by copyright.”   Williams, 895 F.3d at 1120.       Similarly, the Ninth

20   Circuit found that a photographer’s picture of a basketball
21   player attempting to dunk a basketball was entitled to “broad”

22   protection because the photographer’s “creative choices . . .

23   resulted in a photo with many non-standard elements.”

24   Rentmeester, 883 F.3d at 1121.

25             Here, at least as it appears from the allegations of

26   the SAC, the range of expression is broad.        Plaintiff has alleged
27   that the Property was “a blank slate” and, as discussed above,

28   the court cannot infer that the clients requested anything beyond
                                        18
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 19 of 23



1    a multifamily residential complex.       Plaintiff submitted to this

2    court four other concept sketches that drastically vary the

3    placement and number of buildings, parking spaces, number of

4    units, and the configuration of rooms within the buildings.          (See

5    Mot. at 13-14.)       These features, along with the angles of the

6    roof and the shapes of walkways and landscape areas, appear to

7    give the architects a broad possibility of expression.

8                Defendant is correct that the particular architectural

9    type can substantially limit a range of expression.         See Howard

10   v. Sterchi, 974 F.2d 1272, 1276 (11th Cir. 1992) (evaluating

11   “country style frame houses and . . . houses built with logs,” a

12   style that requires “that only square angles be used” such that

13   “similarities in the general layout of rooms can easily occur

14   innocently”).     The court cannot assume, however, that all cases

15   involving a certain architectural type give rise to only thin

16   copyright protection, and defendants cite no authority for that

17   proposition.    Notably, the cases defendants rely on decided

18   motions for summary judgment, not motions to dismiss, so

19   defendants in those cases substantiated their arguments with

20   evidence.   See id.; Logan Developers, Inc. v. Heritage Bldgs.,
21   Inc., No. 7:12-CV-323-F, 2014 WL 2547085, at *4 (E.D.N.C. June 5,

22   2014).   In Logan Developers, for example, defendants had compiled

23   examples of the allegedly copied features being used extensively

24   in other architectural models.       Id. at *7.   Based on those

25   compilations, the court concluded that certain features were

26   “standard.”     Id.    Further, the court had either previously found,
27   or assumed, that plaintiff “employ[ed] a standard architectural

28   style used by architects and builders throughout the country.”
                                         19
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 20 of 23



1    Id.   This court is not privy to similar information and cannot

2    reasonably conclude that any given feature allegedly copied is a

3    standard feature in multifamily residential complexes, and

4    therefore unprotectable, as a matter of law.

5              Given the minimal restrictions on expression and

6    plaintiff’s alternative concept sketches showing that many, if

7    not all, of the allegedly copied features are optional,

8    adjustable, and/or the result of the architect’s creative

9    choices, it appears from the information available to this court

10   that plaintiff’s work is more like a creatively arranged

11   photograph than a glass-in-glass jellyfish structure, and is

12   therefore entitled to broad protection.

13             4.    Whether the Works are Substantially Similar

14             The court now turns to whether plaintiff has plausibly

15   alleged that its plan drawings are substantially similar to

16   defendants’ under the extrinsic test.       The Ninth Circuit does

17   “not have a well-defined standard for assessing when similarity

18   in selection and arrangement becomes ‘substantial,’ and . . . no

19   hard-and-fast rule could be devised to guide determinations that

20   will necessarily turn on the unique facts of each case.”
21   Rentmeester, 883 F.3d at 1121.      The court thus evaluates whether

22   the elements at issue are “similar enough that ‘the ordinary

23   observer, unless he set out to detect the disparities, would be

24   disposed to overlook them.’”     Id.

25             The court concludes that the complaint plausibly

26   alleges that the plan drawings are substantially similar.         Judges
27   are not trained architects.     Without the benefit of some expert

28   testimony, on motions to dismiss, courts must rely on the
                                        20
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 21 of 23



1    impressions a layperson would draw from comparing the allegedly

2    protected drawings with the allegedly infringing ones.            Defense

3    counsel’s arguments at the hearing in many respects presumed a

4    knowledge of architecture which a judge cannot be expected to

5    have, and indeed, which would be improper for a judge to draw

6    upon if he did have that knowledge.      Comparing images from both

7    parties, the court agrees with plaintiff that the overall form

8    and proportion of the buildings appear identical, as does the

9    arrangement and composition of spaces and elements.         The size and

10   shape of the open areas and the trapezoidal shapes of the

11   walkways also appear identical.      (See Opp’n at 20 (Docket No.

12   41).)   While defendants are correct that the façades of the

13   buildings are not identical, from the side and front elevation of

14   the buildings, the roof angles, as well as the placement of

15   balconies, staircases, and some of the windows, appear, as

16   plaintiff alleges, largely indistinguishable.        (See Reply at 4

17   (Docket No. 42).)

18             In sum, although evidence developed in later stages,

19   including expert evidence on the qualitative weight of the

20   alleged similarities, could lead the court to a contrary
21   conclusion, it is plausible at this stage of the proceeding that

22   defendant did not produce a design “unmistakably different from

23   [plaintiff’s plan drawings] in material details.”         See

24   Rentmeester, 883 F.3d at 1122.      An ordinary observer, for

25   example, could overlook the different colors or placement of some

26   of the windows, when the layout of the entire complex and
27   significant portions of the buildings, including most of the

28   façade and the interior distribution of units is virtually
                                        21
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 22 of 23



1    identical to those created by plaintiff.        Cf. Zindel as Tr. for

2    David Zindel Tr. v. Fox Searchlight Pictures, Inc., No. 18-56087,

3    2020 WL 3412252, at *2 (9th Cir. June 22, 2020) (denying motion

4    to dismiss where “additional evidence, including expert

5    testimony, would aid in the objective literary analysis needed to

6    determine the extent and qualitative importance of the

7    similarities that [plaintiff] identified”).        Plaintiff has

8    therefore plausibly alleged substantial similarity under the

9    extrinsic test and is “entitled to offer evidence” in support of

10   his claims.     See Gaito, 602 F.3d 57, 65 (2d Cir. 2010).

11       B.   Copying by the Klutnick Defendants

12               Defendant argues that plaintiff fails to allege

13   infringement by the Klutnick defendants because all allegations

14   related to the Klutnick defendants are about the phase II plan

15   drawings.     Because plaintiff’s argument on infringement relates

16   only to the phase I plan drawings, defendants continue, plaintiff

17   has not properly pleaded substantial similarity between the phase

18   II plans and plaintiff’s plans.

19               The court agrees with defendants.      As previously

20   discussed, plaintiff has the burden to identify which concrete
21   elements are similar.        Express, 424 F. Supp. 2d at 1228.

22   Plaintiff alleges only that “[t]he phase two plans incorporated

23   and included the phase one designs based on plaintiff’s Plan

24   Drawings.”     (SAC ¶ 82.)    Based solely on this allegation, the

25   degree of incorporation –- including the specific elements the

26   Klutnick defendants allegedly copied -- is not evident from the
27   face of the complaint.       Indeed, upon comparison of the parties’

28   plan drawings, the court cannot properly compare the images
                                          22
     Case 1:20-cv-00012-WBS Document 49 Filed 08/18/20 Page 23 of 23



1    because phase I appears greyed-out or not even illustrated on the

2    phase II plans.   (See Mot. at 18.)     The alleged similarities

3    between the two designs need not be extensive to establish the

4    copying component.    Rentmeester, 883 F.3d at 1117.       The court,

5    however, cannot simply infer similarities where the SAC lacks a

6    description and explanation of the phase II plans.

7    Further, defendants allege that the phase II plans include a mix

8    of 5-plex and 10-plex units.     (Id. at 17.)     These changes could

9    affect the “overall form” of the complex and whether the designs

10   are substantially similar.     Accordingly, because all allegations

11   relating to the Klutnick defendants concern phase II, and because

12   plaintiff has not identified the features allegedly copied in the

13   phase II designs, plaintiff has failed to properly plead

14   copyright infringement against the Klutnick defendants.

15             IT IS THEREFORE ORDERED that defendants’ motion to

16   dismiss (Docket No. 40) be, and the same hereby is, GRANTED as to

17   defendants Jonathan Klutnick and James Klutnick.

18             IT IS FURTHER ORDERED that defendants’ motion to

19   dismiss (Docket No. 40) be, and the same hereby is, DENIED as to

20   all other defendants.
21             Plaintiff is given 20 days from the date this Order is

22   filed to file a Third Amended Complaint, if it can do so

23   consistent with this Order.

24   Dated:   August 18, 2020

25

26
27

28
                                        23
